UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-7744


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

HAROLD ELLIS JACKSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:02-cr-00305-WDQ-1; 1:09-cv-02721-WDQ)


Submitted:   June 30, 2011                 Decided:   August 19, 2011


Before NIEMEYER, SHEDD, and KEENAN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Harold Ellis Jackson, Appellant Pro Se. James G. Warwick, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Harold Ellis Jackson appeals from the district court’s

order denying his Fed. R. Civ. P. 60(b) motion, which alleged

that the court erred in recharacterizing a filing with the court

as his first 28 U.S.C.A. § 2255 (West Supp. 2011) motion.                                   The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                    28 U.S.C. § 2253(c)(1) (2006).

A    certificate          of    appealability         will     not    issue      absent       “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.         § 2253(c)(2)        (2006).        A     prisoner    satisfies          this

standard       by    demonstrating        that     reasonable        jurists    would       find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                                  Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529
U.S. 473, 484 (2000).

               Our review of the record reveals that the district

court    failed           to    give     Jackson      notice     of     its     intent        to

recharacterize his pleading as a § 2255 motion, as required by

the Supreme Court’s decision in Castro v. United States, 540
U.S. 375, 383 (2003).                 See also United States v. Blackstock, 513
F.3d 128,    132-35         (4th    Cir.   2008).       Accordingly,         we    grant    a

certificate          of    appealability         on    Jackson’s        claim        that   the

district court erred in recharacterizing his pleading without

                                               2
notice,   vacate   the   district   court’s    order,    and     remand   for

further proceedings.      On remand, the district court should also

consider whether Jackson’s Rule 60(b) motion was timely filed.

We   dispense   with   oral   argument   because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                    VACATED AND REMANDED




                                    3